DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
In that response, claims 1-5, 10-16, and 46-48 were cancelled and claims 49-58 were added.  Claims 49-58 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 50 and 55 are objected to because of the following informalities:  type in “two of more”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 49 and 54 recite “about 4 to about 8 carbons”.  The disclosure does not define “about” in relation to carbon atom numbers.  For a numerical range, “about” could be understood as including some percentage of the range.  However the same does not apply to a number of carbon atoms in a compound because “about 4.4 carbons” for example itself raises confusion.  None of the dependent claims resolves this issue and therefore are also rejected as indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 49-58 are rejected under 35 U.S.C. 103 as being unpatentable over Culp (US 2014/0004099) as evidenced by (Density of aqueous solutions of organic substances as sugars and alcohols, The Engineering ToolBox, available at https://www.engineeringtoolbox.com/density-aqueous-solution-organic-sugar-alcohol-concentration-d_1954.html, accessed April 3, 2020). 
Regarding claims 49-53, Culp teaches emulsions comprising dodecafluoropentane having five carbon atoms and PEG-Telomer B (title; abstract; paras. 0064, 0067-70, 0072, 0095-0107). Culp teaches 2% w/v PFC, specifically dodecaperfluoropentane (DDFP), which contains 20g Density of aqueous solutions of organic substances as sugars and alcohols, The Engineering ToolBox, available at https://www.engineeringtoolbox.com/density-aqueous-solution-organic-sugar-alcohol-concentration-d_1954.html, accessed April 3, 2020).  Therefore dodecaperfluoropentane is present at about 1.7% (20g / 1150 g) and PEG-Telomer B at about 0.26 %, which are within the ranges in claims 49, 52, 54, and 57.  
The nanoemulsions comprise a droplet “whose diameter, in general, exceeds approximately 100 nm” (para.0067), is about 250 nanometers (para.0074), or under 400 nm (paras.0106-07).  Culp does not expressly state the mean diameter or that 99% of the particles have this diameter or that a 99% cumulative distribution is under 900 nm.  However the “initial average particle diameters” were under 400 nm and the “particle size remains stable at a diameter below 400 nm” (para. 0107) and therefore the particles would meet the recited limitations.  At the least such nanoemulsion compositions would have been prima facie obvious to one of ordinary skill in the art due to Culp’s teachings.
Regarding claims 53 and 58, Culp teaches using perfluorohexanes (para.0064).

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive. Applicant argues that “Culp does not disclose a composition of a fluorocarbon nanoemulsion characterized by ‘mean particle diameters of less than or equal to 400 nm and a 
However as discussed above Culp teaches emulsions comprising dodecafluoropentane and PEG-Telomer B, each at concentrations within the ranged recited in the claims.   The nanoemulsion comprise a droplet “whose diameter, in general, exceeds approximately 100 nm” (para.0067), is about 250 nanometers (para.0074), or under 400 nm (paras.0106-07).  Culp does not expressly state the mean diameter or that 99% of the particles have this diameter or that a 99% cumulative distribution is under 900 nm.  However the “initial average particle diameters” were under 400 nm and the “particle size remains stable” at that range (para. 0107) and therefore the particles would meet the recited limitations.  At the least such nanoemulsion compositions would have been prima facie obvious to one of ordinary skill in the art because Culp teaches “particle size remains stable at a diameter below 400 nm” (para. 0107) and therefore the particles would meet the recited limitations.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 49-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 9, 10, 15, 16, 19, 24, 25, 28, and 31-33 of copending Application No. 16/479589 (reference application) in view of Culp (US 2014/0004099). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to emulsions comprising a fluorocarbon having between 4 and 8 carbon atoms and a surfactant including a perfluoro-n-hexyl-oligoethyleneoxy-alcohol.  The ‘589 application is drawn to oxygen therapeutic compositions; however the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP § 2111.02.  Furthermore as discussed above Culp teaches nanoemulsion particles having mean diameters under 400 nm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 10, and 46-48 have been considered but are moot because arguments are not relevant to any rejection currently being applied.




CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615